DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 04/23/2022.
Claim Objections
Claims 4 and 11 are objected to because of the following informalities: Claims 4 and 11, line 1 recites “a gate”, which should be –the gate-- because this term was previously presented in the claim; Claims 4 and 11, line 2 recites “a voltage ramp”, which should be –the voltage ramp-- because this term was previously presented in the claim; Claims 4 and 11, lines 2-3 recites “a current sensor”, which should be –the current sensor-- because this term was previously presented in the claim.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Claim 5, lines 1-2 recites “the pass transistor”, which should be –the first pass transistor-- because this way was previously presented this term in the claim.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Claim 17, line 8 recites “an output voltage”, which should be –the output voltage-- because this term was previously presented in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pons (US 2015/0061621), in view of Gakhar et al. (US 2013/0069608), hereinafter Gakhar, and further in view of Choi (US 2016/0260382).
Regarding claim 1, Pons discloses (see figures 1-8) a voltage regulator (figure 2, part 200) (paragraph [0027]-[0029]; LDO regulator), comprising: a load detection controller (figure 2, part load detection controller generated by 290 and 295) for detecting whether an output capacitor (figure 2, part load detection controller generated by 290 and 295) is present at an output of the voltage regulator(figure 2, part output at 130) (paragraph [0033]; output an output-capacitor indication, CAP_OK, as to whether a capacitor COUT is connected to LDO output connector 130 outside circuit 200); a digital controller (figure 5, part digital controller generated by 500) for selecting a functional state of the voltage regulator (figure 2, part 200) based on a signal (figures 2 and 5, part CAP_OK) from the load detection controller (figure 2, part load detection controller generated by 290 and 295); a first feedback loop (figures 2 and 5, part first feedback loop generated by G, 142, 140, 144, 146, 285 and the capless circuit triggered 502) for regulation when the output capacitor is not present (figure 2, part not present COUT)(figure 4; part CAP_OK [low level])(paragraphs [0049], [0050] and [0062]; a capless circuit configured to enable the power MOS transistor to operate when the capacitor outside the LDO is absent. The method then further includes connecting the capless circuit or not depending on the output-capacitor signal (CAP_OK)); a second feedback loop (figures 2 and 5, part second feedback loop generated by G, 142, 140, 144, 146, 285 and without capless circuit triggered 502) for regulation when the output capacitor is present (figure 2, part present COUT) (figure 3; part CAP_OK [high level])(paragraph [0059]; The ICLDO may be operated in output capacitor detection mode when started up, and the output capacitor signal indicating presence of the capacitor outside the LDO may then cause the LDO to transition to operating in regulated voltage source mode); a first pass transistor (figure 2, part 110) shared by the load detection controller (figure 2, part load detection controller generated by 290 and 295), the first feedback loop (figures 2 and 5, part first feedback loop generated by G, 142, 140, 144, 146, 285 and the capless circuit triggered 502), and the second feedback loop (figures 2 and 5, part second feedback loop generated by G, 142, 140, 144, 146, 285 and without capless circuit triggered 502), wherein the load detection controller  (figure 2, part load detection controller generated by 290 and 295) is configured to use a sensor (figure 2, part 290) to sense (figure 2, part through upper input of 290) at the first pass transistor (figure 2, part 110) while controlling a gate of the first pass transistor (figure 2, part gate of 110) to generate a voltage ramp (figures 3 and 4, part voltage ramp of Vout at CC – detection period) at an output of the first pass transistor (figure 2, part 110; output at 130), and wherein the first pass transistor (figure 2, part 110) is configured to work with the first (figures 2 and 5, part first feedback loop generated by G, 142, 140, 144, 146, 285 and the capless circuit triggered 502) or second feedback loop  (figures 2 and 5, part second feedback loop generated by G, 142, 140, 144, 146, 285 and without capless circuit triggered 502) selected for regulation (figure 5, part digital controller generated by 500)  based on the functional state of the voltage regulator (figure 2, part 200) (paragraphs [0033]-[0044]; output an output-capacitor indication, CAP_OK, as to whether a capacitor COUT is connected to LDO output connector 130 outside circuit 200… During the current control phase, a current control loop is used to detect whether the capacitor COUT is present and connected to LDO output connector 130… with small MOS transistor 150 imposing gate-source voltage to power MOS transistor 110… the output voltage, VOUT, which is monitored by comparator 290 being compared with Vref = bV.sub.out0 (where Vout0 is the LDO controlled operation voltage), rises with a rate).
Pons does not expressly disclose a current sensor to sense a current at a first pass transistor; and a discharge controller connected to the first pass transistor to use the first pass transistor to discharge the output of the voltage regulator during shutdown.
Gakhar teaches (see figures 1-9) the load detection controller (figure 5, part load detection controller generated by 510, 520, 530 and 540) is configured to use a current sensor (figure 5, part current sensor generated by 510 and 520) to sense a current at the first pass transistor  (figure 5, part current through 220) (paragraph [0046]; the current through transistor 510, and therefore the current through resistor 520 is either equal to or a known fraction of I120 (the current that flows through pass transistor 220) while controlling a gate of the first pass transistor (figure 5, part 220; turn-on) to generate a voltage ramp at an output of the first pass transistor (figure 5, part 151) (paragraph [0047]; A compensation circuit implemented within LDO 150 may be adjusted or modified based on the value of binary signal 541, as illustrated with examples below. While a simple binary (two-level) comparison is shown in FIG. 5, in other embodiments voltage 531 may be compared with multiple ranges of voltages, using multiple comparators to generate corresponding multiple outputs. Thus, multiple `levels` of adjustments or modifications of the compensation circuit (corresponding to multiple ranges of output capacitance) are also possible. The circuit formed by transistor 510, resistor 520, and comparator 530 may be viewed as a "measurement circuit" operating to generate a value (logic level of binary signal 534) representing output capacitance 120).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the load detection controller of Pons with the current sensor features as taught by Gakhar, because it provides more efficient and accurate control with more exact compensation in order to obtain more stable regulation (paragraph [0027]).
Choi teaches (see figures 1-8) a discharge controller (figure 1, part 600) connected to the first pass transistor (figure 4, part upper first pass transistor at 440-1) to use the first pass transistor figure 4, part upper first pass transistor at 440-1) to discharge (figure 4, part through upper first pass transistor at 440-1 and 420)(paragraph [0044]; the switch controller 442-n may control the switching circuit 444-n to electrically connect the output terminals to the discharging circuit 420 when the discharging control signal is applied to the discharging circuit 420) the output of the voltage regulator (figure 4, part output at ELVDD_R) during shutdown (paragraph [0033]; the controller 600 provides the discharging control signal to the DC-DC converter 400 to discharge voltages of the output terminals when power of the display device 1000 is off or changes from a first power state to a second power state (e.g., a reduced power state)).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the voltage regulator of Pons, the discharge controller features as taught by Choi, because it efficiently discharges the voltages of the output terminals using one discharging circuit, thereby reducing manufacturing costs and preventing abnormal emission that might otherwise occur by a long discharging time (paragraph [0033]).
Regarding claim 2, Pons, Gakhar and Choi teach everything claimed as applied above (see claim 1). Further, Pons discloses (see figures 1-8) the first feedback loop  (figures 2 and 5, part first feedback loop generated by G, 142, 140, 144, 146, 285 and the capless circuit triggered 502) and the second feedback loop (figures 2 and 5, part second feedback loop generated by G, 142, 140, 144, 146, 285 and without capless circuit triggered 502) use a same feedback divider (figure 2, part G)(paragraph [0004]; One input 142 of differential amplifier 140 receives a feedback (i.e., a fraction thereof via feedback network G) from LDO output connector 130).
Regarding claim 3, Pons, Gakhar and Choi teach everything claimed as applied above (see claim 1). Further, Pons discloses (see figures 1-8) the first pass transistor (figure 2, part 110) is an NMOS transistor, a PMOS transistor, an NPN transistor, a PNP transistor, or a FinFET transistor (figure 2, part 110).
Regarding claim 4, Pons, Gakhar and Choi teach everything claimed as applied above (see claim 1). Further, Pons discloses (see figures 1-8) the load detection controller  (figure 2, part load detection controller generated by 290 and 295) controls a gate of the first pass transistor (figure 2, part gate of 110) to generate a voltage ramp (figures 3 and 4, part voltage ramp of Vout at CC – detection period) at the output (figure 2, part 130) and uses an output of a sensor (figure 2, part 290)  to determine whether the output capacitor (figure 2, part COUT)  is higher than certain threshold or not (figure 2, part b.Vref). However, Pons does not expressly disclose a current sensor.
Gakhar teaches (see figures 1-9) the load detection controller (figure 5, part load detection controller generated by 510, 520, 530 and 540) controls a gate of the first pass transistor (figure 5, part gate of 220) to generate a voltage ramp (figure 5, part voltage ramp generated when 220 is turn-on) at the output (figure 5, part 151) and uses an output of a current sensor (figure 5, part current sensor generated by 510 and 520) to determine whether the output capacitor (figure 5, part 120) is higher than certain threshold or not (figure 5, part 532) (paragraph [0047]; A compensation circuit implemented within LDO 150 may be adjusted or modified based on the value of binary signal 541, as illustrated with examples below. While a simple binary (two-level) comparison is shown in FIG. 5, in other embodiments voltage 531 may be compared with multiple ranges of voltages, using multiple comparators to generate corresponding multiple outputs. Thus, multiple `levels` of adjustments or modifications of the compensation circuit (corresponding to multiple ranges of output capacitance) are also possible. The circuit formed by transistor 510, resistor 520, and comparator 530 may be viewed as a "measurement circuit" operating to generate a value (logic level of binary signal 534) representing output capacitance 120).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the load detection controller of Pons with the current sensor features as taught by Gakhar, because it provides more efficient and accurate control with more exact compensation in order to obtain more stable regulation (paragraph [0027]).
Regarding claim 5, Pons, Gakhar and Choi teach everything claimed as applied above (see claim 1). However, Pons does not expressly disclose the discharge controller is configured to discharge the output of the voltage regulator by disconnecting the pass transistor from an input supply and connecting the pass transistor to ground.
Choi teaches (see figures 1-8) the discharge controller  (figure 1, part 600) is configured to discharge (figure 4, part through upper first pass transistor at 440-1 and 420)(paragraph [0044]; the switch controller 442-n may control the switching circuit 444-n to electrically connect the output terminals to the discharging circuit 420 when the discharging control signal is applied to the discharging circuit 420) the output of the voltage regulator (figure 4, part output at ELVDD_R) by disconnecting the pass transistor  (figure 4, part turn-off P-MOS at 420) from an input supply  (figure 4, part Vin) and connecting the pass transistor to ground (figure 4, part turn-on N-MOS at 420).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the voltage regulator of Pons, the discharge controller features as taught by Choi, because it efficiently discharges the voltages of the output terminals using one discharging circuit, thereby reducing manufacturing costs and preventing abnormal emission that might otherwise occur by a long discharging time (paragraph [0033]).
Regarding claim 18, claim 5 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pons (US 2015/0061621), in view of Gakhar et al. (US 2013/0069608), hereinafter Gakhar, and further in view of Choi (US 2016/0260382), and further in view of Kokubun et al. (US 2007/0069703), hereinafter Kokubun. 
Regarding claim 7, Pons, Gakhar and Choi teach everything claimed as applied above (see claim 1). However, Pons does not expressly disclose a second pass transistor and a third feedback loop, wherein the first pass transistor and the second pass transistor cooperate to form a switching regulator, and wherein the third feedback loop functions as a switching feedback loop.
Kokubun teaches (see figures 1-8) a second pass transistor (figure 1, part T2) and a third feedback loop (figure 1, part third feedback loop generated by 31-35), wherein the first pass transistor (figure 1, part T1) and the second pass transistor cooperate (figure 1, part T2) to form a switching regulator (figure 1, part 12), and wherein the third feedback loop (figure 1, part third feedback loop generated by 31-35) functions as a switching feedback loop (figure 1, part third feedback loop generated by 31-35).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the voltage regulator of Pons, the second pass transistor and third feedback loop features as taught by Kokubun, because it provides more robust control regulation with high efficiency (paragraph [0010]).
Regarding claim 8, Pons, Gakhar, Choi and Kokubun teach everything claimed as applied above (see claim 7). Further, Pons discloses (see figures 1-8) the first pass transistor (figure 2, part 110) is a PMOS transistor, a PNP transistor, or a FinFET transistor (figure 2, part 110).
Regarding claim 9, Pons, Gakhar, Choi and Kokubun teach everything claimed as applied above (see claim 7). However, Pons does not expressly disclose the second pass transistor is an NMOS transistor, an NPN transistor, or a FinFET transistor.
Kokubun teaches (see figures 1-8) the second pass transistor  (figure 1, part T2) is an NMOS transistor, an NPN transistor, or a FinFET transistor  (figure 1, part T2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the voltage regulator of Pons, the second pass transistor and third feedback loop features as taught by Kokubun, because it provides more robust control regulation with high efficiency (paragraph [0010]).
Regarding claim 10, Pons, Gakhar, Choi and Kokubun teach everything claimed as applied above (see claim 7). However, Pons does not expressly disclose the discharge controller is configured to use the first or second pass transistor to discharge the output of the voltage regulator by disconnecting the first or second pass transistor from an input supply and connecting the first or second pass transistor to ground.
Choi teaches (see figures 1-8) the discharge controller (figure 1, part 600)  is configured to use the first (figure 4, part upper first pass transistor at 440-1)  or second pass transistor (figure 4, part lower first pass transistor at 440-1) to discharge the output of the voltage regulator (figure 4, part output at ELVDD_R) by disconnecting  (figure 4, part through 420) the first (figure 4, part upper first pass transistor at 440-1) or second pass transistor (figure 4, part lower first pass transistor at 440-1) from an input supply (figure 4, part Vin) and connecting (figure 4, part through 420) the first  (figure 4, part upper first pass transistor at 440-1) or second pass transistor to ground (figure 4, part lower first pass transistor at 440-1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the voltage regulator of Pons, the discharge controller features as taught by Choi, because it efficiently discharges the voltages of the output terminals using one discharging circuit, thereby reducing manufacturing costs and preventing abnormal emission that might otherwise occur by a long discharging time (paragraph [0033]).
Regarding claim 11, claim 4 has the same limitations, based on this is rejected for the same reasons.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pons (US 2015/0061621), in view of Gakhar et al. (US 2013/0069608), hereinafter Gakhar.
Regarding claim 17, Pons discloses (see figures 1-8) a method for regulating an output voltage (figure 2, part Vout) of a voltage regulator (figure 2, part 200)(paragraph [0027]-[0029]; LDO regulator), comprising: detecting (figure 2, part through 290 and 295) whether an output capacitor is present (figure 2, part COUT) at an output of the voltage regulator (figure 2, part output at 130) using a load detection controller (figure 2, part load detection controller generated by 290 and 295) via a sensor (figure 2, part 290) to sense (figure 2, part through upper input of 290) at a first pass transistor (figure 2, part 110) while controlling a gate of the first pass transistor (figure 2, part gate of 110) to generate a voltage ramp (figures 3 and 4, part voltage ramp of Vout at CC – detection period) at an output of the first pass transistor (figure 2, part 110; output at 130) and generating a signal (figure 2, part CAP_OK)(paragraphs [0033]-[0044]; output an output-capacitor indication, CAP_OK, as to whether a capacitor COUT is connected to LDO output connector 130 outside circuit 200… During the current control phase, a current control loop is used to detect whether the capacitor COUT is present and connected to LDO output connector 130… with small MOS transistor 150 imposing gate-source voltage to power MOS transistor 110… the output voltage, VOUT, which is monitored by comparator 290 being compared with Vref = bV.sub.out0 (where Vout0 is the LDO controlled operation voltage), rises with a rate); selecting a functional state(figure 5, part 500) based on the signal (figure 2, part CAP_OK); and regulating an output voltage (figure 2, part Vout) of the voltage regulator (figure 2, part 200), using a first feedback loop (figures 2 and 5, part first feedback loop generated by G, 142, 140, 144, 146, 285 and the capless circuit triggered 502) and the first pass transistor (figure 2, part 110) when the functional state indicates that the output capacitor is not present (figure 2, part not present COUT)(figure 4; part CAP_OK [low level])(paragraphs [0049], [0050] and [0062]; a capless circuit configured to enable the power MOS transistor to operate when the capacitor outside the LDO is absent. The method then further includes connecting the capless circuit or not depending on the output-capacitor signal (CAP_OK)), or using a second feedback loop (figures 2 and 5, part second feedback loop generated by G, 142, 140, 144, 146, 285 and without capless circuit triggered 502) and the first pass transistor (figure 2, part 110) when the functional state indicates that the output capacitor is present (figure 2, part present COUT) (figure 3; part CAP_OK [high level])(paragraph [0059]; The ICLDO may be operated in output capacitor detection mode when started up, and the output capacitor signal indicating presence of the capacitor outside the LDO may then cause the LDO to transition to operating in regulated voltage source mode).
Pons does not expressly disclose a current sensor to sense a current at a first pass transistor.
Gakhar teaches (see figures 1-9) detecting an output capacitor (figure 5, part 120)(paragraph [0045]; LDO 150, and illustrating the manner in which a measure representing output capacitance (i.e., of capacitor 120) is determined) using a load detection controller (figure 5, part load detection controller generated by 510, 520, 530 and 540) via a current sensor (figure 5, part current sensor generated by 510 and 520) to sense a current at a first pass transistor (figure 5, part current through 220)(paragraph [0046]; the current through transistor 510, and therefore the current through resistor 520 is either equal to or a known fraction of I120 (the current that flows through pass transistor 220) while controlling a gate of the first pass transistor  (figure 5, part 220; turn-on) to generate a voltage ramp at an output of the first pass transistor (figure 5, part 151)  and generating a signal (figure 5, part 541)(paragraph [0047]; A compensation circuit implemented within LDO 150 may be adjusted or modified based on the value of binary signal 541, as illustrated with examples below. While a simple binary (two-level) comparison is shown in FIG. 5, in other embodiments voltage 531 may be compared with multiple ranges of voltages, using multiple comparators to generate corresponding multiple outputs. Thus, multiple `levels` of adjustments or modifications of the compensation circuit (corresponding to multiple ranges of output capacitance) are also possible. The circuit formed by transistor 510, resistor 520, and comparator 530 may be viewed as a "measurement circuit" operating to generate a value (logic level of binary signal 534) representing output capacitance 120).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the load detection controller of Pons with the current sensor features as taught by Gakhar, because it provides more efficient and accurate control with more exact compensation in order to obtain more stable regulation (paragraph [0027]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pons (US 2015/0061621), in view of Gakhar et al. (US 2013/0069608), hereinafter Gakhar, and further in view of Kokubun et al. (US 2007/0069703), hereinafter Kokubun. 
Regarding claim 19, Pons and Gakhar teach everything claimed as applied above (see claim 17). However, Pons does not expressly disclose the voltage regulator further comprises a second pass transistor and a third feedback loop, wherein the first pass transistor and the second pass transistor cooperate to form a switching regulator, and wherein the third feedback loop functions as a switching feedback loop.
Kokubun teaches (see figures 1-8) the voltage regulator (figure 1, part 12) further comprises a second pass transistor (figure 1, part T2) and a third feedback loop (figure 1, part third feedback loop generated by 31-35), wherein the first pass transistor (figure 1, part T1) and the second pass transistor cooperate (figure 1, part T2) to form a switching regulator (figure 1, part 12), and wherein the third feedback loop (figure 1, part third feedback loop generated by 31-35) functions as a switching feedback loop (figure 1, part third feedback loop generated by 31-35), the method further comprising: regulating (figure 1, part 12) the output voltage(figure 1, part Vout) using the switching regulator (figure 1, part 12).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the voltage regulator of Pons, the second pass transistor and third feedback loop features as taught by Kokubun, because it provides more robust control regulation with high efficiency (paragraph [0010]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pons (US 2015/0061621), in view of Gakhar et al. (US 2013/0069608), hereinafter Gakhar, and further in view of Kokubun et al. (US 2007/0069703), hereinafter Kokubun, and further in view of Choi (US 2016/0260382).  
Regarding claim 20, Pons, Gakhar and Kokubun teach everything claimed as applied above (see claim 19). However, Pons does not expressly disclose discharging a voltage via the first or second pass transistor by disconnecting the first pass transistor and the second pass transistor from an input supply and connecting the first pass transistor and the second pass transistor to ground under the control of the discharge controller.
Choi teaches (see figures 1-8) discharging a voltage via the first (figure 4, part upper first pass transistor at 440-1) or second pass transistor (figure 4, part lower first pass transistor at 440-1) by disconnecting (figure 4, part through 420) the first pass transistor (figure 4, part upper first pass transistor at 440-1) and the second pass transistor (figure 4, part lower first pass transistor at 440-1) from an input supply (figure 4, part Vin) and connecting (figure 4, part through 420) the first pass transistor (figure 4, part upper first pass transistor at 440-1) and the second pass transistor to ground (figure 4, part lower first pass transistor at 440-1) under the control of the discharge controller (figure 1, part 600).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the voltage regulator of Pons, the discharge controller features as taught by Choi, because it efficiently discharges the voltages of the output terminals using one discharging circuit, thereby reducing manufacturing costs and preventing abnormal emission that might otherwise occur by a long discharging time (paragraph [0033]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	

	/THIENVU V TRAN/                                       Supervisory Patent Examiner, Art Unit 2839